BLUE, Chief Judge.
Danny Toro appeals the denial of his postconviction relief motion alleging ineffective assistance of trial counsel. We affirm the summary denial of five of the six claims presented in Toro’s motion. The remaining claim was denied following an evidentiary hearing. Because counsel should have been appointed to represent Toro at the evidentiary hearing, we re*877verse the order denying the claim presented in ground three and remand for appointment of counsel and a new eviden-tiary hearing. See Lee v. State, 801 So.2d 1022 (Fla. 2d DCA 2001).
Affirmed in part, reversed in part, and remanded with directions.
SALCINES and DAVIS, JJ., Concur.